UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7060



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GREGORY MCGAIL GARDNER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis III, District
Judge. (1:99-cr-00443-TSE)


Submitted: October 17, 2006                 Decided: October 20, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory McGail Gardner, Appellant Pro Se. Eugene Joseph Rossi,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Gregory McGail Gardner appeals the district court’s order

denying relief on his motion for a credit against his sentence

under 18 U.S.C. § 3585 (2000).     We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.    United States v. Gardner No. 1:99-

cr-00443-TSE (E.D. Va. May 25, 2006).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                - 2 -